Case 1:19-mc-00021-TWP-DML Document 4 Filed 03/01/19 Page 1 of 2 PageID #: 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

IN RE:                                 )                               Misc. No. 1:19-mc-00021
                                       )
ONE HUNDRED SEVENTY-NINE THOUSAND ONE )
HUNDRED DOLLARS UNITED STATES CURRENCY )

                                              ORDER

         The Court, having reviewed and considered the United States’ motion pursuant to 18

U.S.C. § 983(a)(3)(A) to extend the deadline until April 6, 2019, for the United States to file a

Complaint for Forfeiture and/or obtain an indictment concerning property seized on or about

September 16, 2018, as a result of a parole and/or consent search, that property being:

         $179,100.00 in United States Currency (Asset Identification Number 18-CBP-000516);

(“subject property”) finds that the motion should be and hereby is GRANTED.

         IT IS THEREFORE ORDERED that, for the reasons stated in the motion, the United

States shall have until April 6, 2019, to file a civil in rem complaint for forfeiture of the subject

property and/or obtain an indictment or information charging one or more defendants with

criminal activity related to the subject property and giving notice in the indictment or

information of the United States’ intent to forfeit property as part of any sentence imposed.

         IT IS SO ORDERED.

          Date: 3/1/2019
                                                 ____________________________________
                                                    Debra McVicker Lynch
                                                    United States Magistrate Judge
                                                    Southern District of Indiana




                                                       1
Case 1:19-mc-00021-TWP-DML Document 4 Filed 03/01/19 Page 2 of 2 PageID #: 9



Distribution:

All ECF-registered counsel of record via email generated by the Court’s ECF system

Service via first-class U.S. Mail on:

David Waite
c/o Tom F. Hirschauer III
Brooke Smith
Keffer Barnhart LLP
230 East Ohio Street
Suite 400
Indianapolis, IN 46204




                                                  2
